Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 30, 2007 SECURITIES ACT FILE NO. 333-71424 INVESTMENT COMPANY ACT FILE NO. 811-10531 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 7 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 10 [X] (Check Appropriate Box or Boxes) NICHOLAS LIBERTY FUND (a series of Nicholas Family of Funds, Inc.) (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI 53202 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jeffrey T. May, Senior Vice President Nicholas Liberty Fund 700 North Water Street Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Marcia Y. Lucas, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 1900 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b). [ x ] On April 30, 2007 pursuant to paragraph (b). [ ] 60 days after filing pursuant to paragraph (a)(1). [ ] On (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS April 30, 2007 Nicholas Liberty Fund (a Series of Nicholas Family of Funds, Inc.) Consistency in a World of Change As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of the Fund's shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 700 North Water Street Milwaukee, Wisconsin 53202 www.nicholasfunds.com Nicholas Liberty Fund (the "Fund") is a no-load, non-diversified mutual fund. The Fund's investment objective is growth. This Prospectus gives vital information about the Fund. For your benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser NICHOLAS COMPANY, INC. Minimum Initial Investment - $2,000 TABLE OF CONTENTS Page OVERVIEW 1 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 5 FINANCIAL HIGHLIGHTS 8 THE FUND'S INVESTMENT ADVISER 9 PRICING OF FUND SHARES 11 PURCHASE OF FUND SHARES 12 REDEMPTION AND EXCHANGE OF FUND SHARES 14 USE OF A PROCESSING INTERMEDIARY TO PURCHASE AND REDEEM FUND SHARES 16 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 16 TRANSFER OF FUND SHARES 18 DISTRIBUTION OF FUND SHARES 18 DIVIDENDS, DISTRIBUTIONS AND FEDERAL TAX STATUS 18 DIVIDEND AND DISTRIBUTION REINVESTMENT PLAN 19 SYSTEMATIC WITHDRAWAL PLAN 19 TAX DEFERRED ACCOUNTS 19 DISCLOSURE OF PORTFOLIO HOLDINGS 19 FOR MORE INFORMATION ABOUT THE FUND Back Cover You should rely only on the information contained in this document, or incorporated by reference. The Fund has not authorized anyone to provide you with information that is different. This Prospectus is not an offer to sell, or a solicitation of an offer to buy shares of the Fund to any person in any state or jurisdiction where it is unlawful to make such an offer. Changes in the affairs of the Fund have possibly occurred between the date of the Prospectus and the time you receive it. OVERVIEW Investment Objective The Fund's primary investment objective is growth. There is no guarantee the Fund will meet its objective. The Fund's Board of Directors may change this investment objective without shareholder approval, and in such event, the Fund will provide you with advance notice of any change in the investment objective. If there is a change to the Fund's investment objective, you should consider whether the Fund remains an appropriate investment for you. Principal Investment Strategies To pursue the Fund's goal of growth, it invests primarily in domestic equity securities, which may include common stocks, preferred stocks, warrants and securities convertible into common or preferred stocks. The Fund's Adviser uses a "bottom up" approach to select its investments. This means companies are reviewed one at a time to determine if they are an attractive investment opportunity and consistent with the Fund's investment policies. Factors used to determine if a security is an attractive investment opportunity for the Fund include, but are not limited to, earnings before interest, taxes, depreciation and amortization ("EBITDA"), enterprise value to EBITDA, quality of management, operating history, its price-to-earnings ratio and the growth rate of EBITDA and earnings. The Fund may invest in companies of any size or market capitalization  small, medium or large. The Fund also may participate in the initial public offering ("IPO") market, and a significant portion of the Fund's returns may be attributable to IPO investments. The Fund is a "non-diversified fund" that invests in a relatively small number of stocks. Because the Fund invests in so few stocks, the Fund's performance may be substantially affected by an increase or decrease in the value of any one stock in its portfolio. The portfolio manager may engage in active and frequent trading of portfolio securities to achieve its investment objective. The Fund is not required to be fully invested in equity securities. If the Fund's portfolio manager cannot find an acceptable equity investment to add to the portfolio or believes that market conditions are unfavorable for profitable investing, a significant portion of the Fund's assets may be invested in securities of other investment companies known as exchange traded funds ("ETFs"), cash and cash equivalents and repurchase agreements until such time as a suitable investment is identified or market conditions improve. Thus, during any period in which the Fund is not primarily invested in equity securities, it may not achieve its investment objective. Principal Risks of Investing As with any mutual fund, the Fund cannot guarantee that it will achieve its goals or that its performance will be positive over any period of time. The Fund's investments change in value. Consequently, the value of your Fund shares may change. If the value of the Fund shares or the values of the Fund's investments go down, you may lose money. The principal risks of investing in the Fund are: Non-diversified Fund Risk  In general, a non-diversified fund owns fewer stocks than other mutual funds. This means that a large loss in an individual stock has a much greater impact on the fund's value than it would in a fund that owns a larger number of companies. In addition, as noted above, to the extent the Fund is invested in other investments such as cash and cash equivalents and ETFs (as opposed to being fully invested in equity securities), the Fund may not achieve its investment objective.
